            Case 1:21-cr-00036-CJN Document 13 Filed 02/05/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
                v.                           :       CASE. NO. 21-cr-036 (CJN)
                                             :
                                             :
GINA MICHELLE BISIGNANO,                     :
                                             :
                  Defendant.                 :
___________________________________

                                      STATUS REPORT

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully submit this status report to the Court as requested on February 5, 2021.

       1.       On January 16, 2021, the defendant, Gina Bisignano was charged by way of

complaint with violating 18 U.S.C. § 231(a), § 2, (Civil Disorder Aiding and Abetting) 18 U.S.C.

§ 1361, § 2 (Destruction of Property Aiding and Abetting), 18 U.S.C. § 1512(c)(2) (Obstruction

of an Official Proceeding), 18 U.S.C. § 1752 (a)(1), (2), and (4) (Entering and Remaining on

Restricted Building or Grounds), and 40 U.S.C. § 5104(e)(2)(D) (Disorderly and Disruptive

Conduct on Capitol Grounds).

       2.       At the initial appearance on January 19, 2021, the government orally moved for

detention pending trial which was denied, and the defendant was released by Magistrate Judge

John McDermott in the Central District of California. Thereafter, the government sought a stay of

her release from Chief Judge Howell of the District of Columbia. Chief Judge Howell stayed the

defendant’s release and ordered her transport from Los Angeles to the District of Columbia. ECF

Nos. 5 and 6.

       3.       On January 29, 2021, the defendant was indicted on a seven-count indictment,


                                                 1
            Case 1:21-cr-00036-CJN Document 13 Filed 02/05/21 Page 2 of 3




charging violations of 18 U.S.C. § 1512(c)(2), § 2 (Obstruction of an Official Proceeding Aiding

and Abetting), 18 U.S.C. § 231(a) (Civil Disorder), 18 U.S.C. § 1361, § 2 (Destruction of Property

Aiding and Abetting), 18 U.S.C. § 1752 (a)(1) (Entering and Remaining in a Restricted Building

or Grounds), 18 U.S.C. § 1752 (a)(2) (Disorderly and Disruptive Conduct in a Restricted Building

or Grounds), 18 U.S.C. § 1752 (a)(4) (Engaging in Physical Violence in a Restricted Building or

Grounds), and 40 U.S.C. § 5104(e)(2)(D) (Disorderly and Disruptive Conduct on Capitol

Grounds).

       4.      On February 4, 2021, government counsel filed the appeal of the detention decision

by Magistrate Judge McDermott.

       5.      On February 4, 2021, the parties first spoke about the status of the case. Defense

counsel has yet to speak with his client, and would like the opportunity to review the materials

filed by the government with his client before proceeding to a hearing on detention. The

government does not oppose this request.

       6.      On February 5, 2021, government counsel communicated with a representative of

the U.S. Marshals Service in California. The defendant is still located in Los Angeles, California.

The U.S. Marshals Service has the transport order for the defendant to come to Washington,

D.C.

       7.      Per order of the Court, the government has attached to this filing a copy of the Order

of Release from Magistrate Judge McDermott. Government counsel has also requested a copy of

the transcript of the detention hearing, and will furnish to the Court as soon as it is received.




                                                  2
Case 1:21-cr-00036-CJN Document 13 Filed 02/05/21 Page 3 of 3




                                  Respectfully submitted,

                                  MICHAEL R. SHERWIN
                                  United States Attorney
                                  D.C. Bar No. 4444188


                                  ___/s/____________________
                                  KIMBERLY L. PASCHALL
                                  Assistant United States Attorney
                                  D.C. Bar No. 1015665
                                  555 4th Street, N.W.,
                                  Washington, D.C. 20530
                                  202-252-2650
                                  Kimberly.paschall@usdoj.gov




                              3
